 

Share Option Agreement

 

This Share Option Agreement (the "Agreement") is made and entered into,
effective as of August 31, 2012 (the "Effective Date"), by and between EnerJex
Resources, Inc., a Nevada corporation ("Company"), and James D. Loeffelbein
(“Member”); and Enutroff, LLC, a Nevada limited liability company ("Owner"),
with reference to the following facts:

 

Recitals:

 

Member is the manager of Owner, and Owner is the owner of certain shares of the
Common Stock of the Company, and the parties have agreed to execute this
Agreement in order to memorialize the terms and conditions on which Owner shall
grant to the Company the right and option to purchase certain of those shares.

 

Agreements:

 

Now, Therefore, the Parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.           Company Purchase Option

 

1.1           Share Purchase Option. In consideration of the Company's agreement
to pay to Owner an option fee in the amount of $151,000 (the "Option Fee
Amount"), Owner hereby grants to the Company the right and option (the
"Option"), but not the obligation, to purchase up to 2,000,000 shares of the
Common Stock of the Company (the "Option Shares"), in one or more transactions,
at a cash price of $0.45 per share.

 

1.2           Option Payment. The Option Fee Amount will be due on January 1,
2013, and the Company shall pay to Owner the Option Fee Amount within five (5)
business days of January 1, 2013.

 

1.3           Escrow of Share Certificate; Legend. On or before December 31,
2012, Owner shall deliver to Reicker, Pfau, Pyle & McRoy LLP (the "Escrow
Agent") one or more share certificates evidencing the Option Shares. The
obligation of the Company to pay the Option Fee Amount pursuant to Section 1.2,
above, shall be subject to and conditioned upon Owner delivering such share
certificate(s) to Escrow Agent in accordance with the preceding sentence of this
Section 1.3. Escrow Agent shall hold such share certificate(s) pursuant to
Section 3, below, and may imprint on the back thereof the following legend:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN SHARE OPTION AGREEMENT DATED EFFECTIVE AUGUST 31, 2012, BY AND BETWEEN
THE ISSUER AND THE OWNER OF THE SHARES EVIDENCED BY THIS CERTIFICATE.

 

If, during the Option Term, the Company exercises the Option for less than all
of the Option Shares, then following the cancellation of the share
certificate(s) then held by Escrow Agent, each replacement share certificate(s)
evidencing any of the remaining Option Shares shall be delivered to Escrow Agent
and be subject to all of the terms of this Agreement. If, as of the expiration
of the Option Term, the Company has not purchased all of the Option Shares, then
promptly following the expiration of the Option Term (and subject to the
completion of any then-pending purchase and sale of any of the Option Shares
pursuant to any timely exercise of the Option during the Option Term), the
Escrow Agent shall tender to the Company's stock transfer agent any share
certificates then held by Escrow Agent, and the Company shall direct such
transfer agent to issue to Owner a replacement certificate therefor that does
not contain the legend described above.

 

 

 

 

1.4           Representations and Warranties of Owner. Owner represents and
warrants to the Company that, as of the Effective Date of this Agreement and as
of the date of each "Closing" pursuant to Section 1.6, below:

 

(a)          Option Shares. The Option Shares are owned by Owner free and clear
of all liens, claims, and restrictions of any type or kind whatsoever (other
than restrictions under applicable provisions of federal and state securities
laws). No person other than Company (pursuant to this Agreement) has any right
to acquire the Option Shares. Upon Company's exercise of the Option and payment
of the Purchase Price for the Option Shares in accordance with this Agreement,
Company will acquire title to the Option Shares, free and clear of any lien,
charge, encumbrance, security interest, or other claim arising by or through
Owner.

 

(b)          Owner Authority. Owner has all requisite power and authority to
execute and deliver this Agreement and perform Owner's obligations hereunder
without the consent of any other person. This Agreement constitutes the legal,
valid and binding obligation of Owner, enforceable against Owner in accordance
with its terms, except to the extent that such enforceability may be (i) subject
to bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors' rights or remedies generally, or (ii) limited by equitable
principles.

 

(c)          No Conflict. Neither the execution and delivery of this Agreement
by Owner nor the consummation or performance by Owner of Owner's obligations
hereunder will, directly or indirectly (with or without notice or lapse of
time), (i) breach any provision of any agreement to which Owner is a party or by
which Owner or the Option Shares may be bound, (ii) breach, or give any
governmental body or other person the right to challenge the sale of the Option
Shares to Company hereunder or to exercise any remedy or obtain any relief
under, any material legal requirement or any order to which Owner may be
subject, or (iii) result in the imposition or creation of any encumbrance on or
with respect to any of the Option Shares.

 

(d)          Brokers and Finders. Owner has not engaged, and is not obligated to
pay any commissions to, any broker, finder, or other agent in connection with
the sale of the Option Shares to Company hereunder. Owner shall indemnify,
defend, and hold Company free and harmless from and against all claims, costs,
damages, and expenses arising from or relating to any breach by Owner of its
representation and warranty under this Section 1.4(d).

 

1.5           Exercise of Option. The Option may be exercised at any time, and
from time to time, during the period commencing on the date the Option Fee
Amount is paid and expiring at 5:00 p.m., Central Time, on or before December
31, 2013 (such period, the "Option Term"). The Company may exercise its Option
to purchase Option Shares pursuant to this Section 1 by delivering to Owner,
during the Option Term, a written notice of such exercise specifying the number
of Option Shares to be purchased by the Company upon such exercise and the
Closing Date for such purchase (which date shall not be sooner than ten (10)
days, nor more than thirty (30) days, following the delivery of such exercise
notice).

 

1.6           Option Exercise Requirement. The Company must exercise at least
500,000 Option Shares during each consecutive calendar quarter, beginning in the
first calendar quarter of 2013 and ending in the last calendar quarter of 2013.
If the Company does not exercise at least 500,000 Option Shares by the end of
any such quarter, then it shall forfeit its right to exercise any additional
Option Shares thereafter and the Option Term shall be deemed to have terminated.

 

 

 

 

1.7           Closing. The Closing of the purchase and sale of Option Shares
pursuant to each such exercise of the Option (the "Closing") shall occur at the
offices of Escrow Agent, 1421 State Street, Santa Barbara, California 93101, or
such other escrow agent as the Company may designate (the Firm or such other
escrow agent, the "Escrow Agent") by counterpart delivery of documents and
funds.

 

(a)          Deliveries. At the Closing:

 

(i)          The Company shall deliver to the Escrow Agent immediately available
funds in an amount equal to the purchase price of the Option Shares, and

 

(ii)         Owner shall (A) deliver to the Company a written certificate duly
executed by Owner and affirming that its representations and warranties set
forth in Section 1.4, above, are true and correct as of the Closing, and (B)
deliver to Escrow Agent (1) written authorization to release to the Company one
or more original stock certificates then evidencing the Option Shares being
purchased and sold, and (2) an irrevocable stock power duly endorsed (with
Medallion signature guaranty) by Owner, and vesting in the Company or its
designee title to the Option Shares being purchased and sold at such Closing.

 

(b)          Authorizations to Escrow Agent. The Company shall authorize Escrow
Agent to release the purchase price to Owner upon receipt of the stock
certificates and stock power for the Option Shares in accordance with the
preceding sentence, and Owner shall authorize the Escrow Agent to release to the
Company the share certificates and irrevocable stock power to the Company (or
its transfer agent) when Escrow Agent holds the purchase price of the Option
Shares for immediate release to the Owner.

 

2.          Escrow Agent Duties. Escrow Agent shall hold all certificates
received hereunder subject to the escrow provisions of this Section 2.

 

2.1           Delivery of Certificate. If the Company exercises its Option to
purchase any Option Shares during the option Term, then Escrow Agent shall
release the certificates it then holds in accordance with the instructions
received pursuant to Section 1.6, above.

 

2.2           Deliveries at Termination. Subject to Section 2.4, below, if, as
of the expiration of the Option Term or the resignation or removal of Escrow
Agent, Escrow Agent then has in its possession any documents, securities, or
other property belonging to Owner or the Company, then Escrow Agent shall
deliver such property to the Owner or Company and thereupon be discharged of all
further obligations hereunder.

 

2.3           Resignation. Escrow Agent may resign upon delivery (a) to the
Company and Owner of at least ten (10) days' advance written notice, and (b)
subject to Section 2.4, below, to each of the Company and Owner of all documents
and other items then held in escrow by Escrow Agent hereunder. The
responsibilities of the Escrow Agent hereunder shall terminate upon such
delivery. In the event of any such termination, the Company shall appoint a
successor Escrow Agent.

 

2.4           Disputes. The parties acknowledge and agree that if any dispute
arises with respect to the delivery, ownership, or right of possession of any
share certificates, other documents, or funds held by Escrow Agent hereunder,
then:

 

(a)          Escrow Agent is authorized to retain the same, without any
liability whatsoever to either party or any other person, until such disputes
shall have been settled either by mutual written agreement or by a final order,
decree, or judgment of the arbitrator, if applicable, or of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but the Escrow Agent shall be under no duty whatsoever to institute
or defend such proceedings; and

 

 

 

 

(b)          Escrow Agent, at the sole cost and expense of Owner and the
Company, may commence an interpleader action with respect to such items and
funds in any State or Federal Court in the State of Kansas and request
instruction regarding the proper disposition of such items and funds.

 

2.5           Indemnity. Owner and the Company jointly and severally agree to
indemnify and hold Escrow Agent free and harmless from any liability, damages,
claims, causes of action, costs or expense, including attorneys’ fees incurred
for the purpose of appearing in and/or initiating or defending any action or
proceeding pertaining to the rights and duties of the parties under this
Agreement, other than claims made against Escrow Agent on account of conduct
that is finally determined by a court of competent jurisdiction to have
constituted gross negligence or a willful and material breach by Escrow Agent of
its duties and obligations as "Escrow Agent" hereunder.

 

2.6           Expiration of Escrow. Subject to any then-pending purchases and
sales of Option Shares pursuant to the Company's timely exercise of its Option
during the Option Term, the escrow contemplated by this Section 2 shall expire,
and Escrow Agent thereupon shall release to Owner all certificates held in
escrow and evidencing the Option Shares, upon the expiration of the Option Term.

 

2.7           Escrow Agent Not a Party. Upon accepting in writing its duties
under this Section 2, Escrow Agent becomes a party hereto only for the purposes
of executing the instructions set forth in this Section 2 and does not otherwise
become a party to this Agreement.

 

3.          COVENANTS OF MEMBER. Member covenants and agrees to (a) cause Owner
to timely and fully discharge its obligations under this Agreement, and to make,
execute and deliver such documents and instruments, and take such other actions,
as may be necessary or appropriate for causing owner to timely and fully
discharge its obligations hereunder, and (b) indemnify, defend, and hold the
Company free and harmless from and against all claims, costs, damages and
expenses arising from or relating to any breach by owner or Consultant of their
respective obligations under this Agreement.

 

4.          REMEDIES

 

4.1           Injunctive or Other Equitable Relief. Owner (a) acknowledges that
any violation of the provisions of this Agreement by Owner may cause the Company
immediate and irreparable damage for which the Company cannot be adequately
compensated by monetary damages, (b) therefore agrees that in the event of any
such breach, the Company shall be entitled to such preliminary or other
injunctive relief, an order for specific performance, and any other equitable
relief that a court may determine to be appropriate, and (c) further agrees that
such equitable relief shall be in addition to any damages or other remedies
otherwise available to the Company under this Agreement or applicable law by
reason of Owner's breach.

 

4.2           Other. Upon any breach by Owner of Owner's obligations under this
Agreement and any agreement attached as an Exhibit hereto, the Company may
elect, in addition to the injunctive and other equitable relief contemplated by
Section 4.1, above, and other remedies that may be available under applicable
law, (a) to assert such prejudgment remedies as may be available to the Company
under applicable law, (b) to cease making any payments that otherwise may become
due to Owner under Section 1, above, and (c) to assert such other claims and
pursue such other remedies as may be available under applicable law.

 

 

 

 

5.           VOLUNTARY EXECUTION. OWNER ACKNOWLEDGES AND AGREES THAT: (A) IT HAS
CAREFULLY READ THIS AGREEMENT; (B) IT FULLY UNDERSTANDS ITS RIGHT TO DISCUSS
THIS AGREEMENT WITH ITS ATTORNEY AND, TO THE EXTENT THAT IT SO DESIRED, IT HAS
AVAILED ITSELF OF THIS RIGHT; (C) IT UNDERSTANDS AND AGREES WITH EACH OF THE
TERMS AND CONDITIONS OF THIS AGREEMENT; AND (D) IT HAS VOLUNTARILY ENTERED INTO
THIS AGREEMENT FREELY AND WITHOUT COERCION.

 

6.           MISCELLANEOUS

 

6.1           Notices. All notices permitted or required by this Agreement shall
be in writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile, email, or other electronic means producing a tangible receipt
evidencing a successful transmission, or (d) on the next business day after the
day on which deposited with a regulated public carrier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address set
forth on the signature page of this Agreement, or such other address, facsimile
number or email address, notice of which has been delivered in a manner
permitted by this Section 6.1.

 

6.2           Further Assurances. Each party agrees, upon the request of the
other party, to make, execute, and deliver such additional documents, and to
take such additional actions, as may be reasonably necessary to effectuate the
purposes of this Agreement.

 

6.3           Complete Agreement; Amendments. This Agreement and the Exhibits
attached hereto, (a) contain the entire agreement and understanding between the
Parties and supersede all prior and contemporaneous agreements and
understandings, whether oral or written, concerning the Option described above,
and (b) shall not be modified or amended, except by a written instrument
executed after the Effective Date hereof by the party sought to be charged with
such amendment or modification.

 

6.4           Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which, taken together, shall be one and the same instrument, binding on each
signatory. A copy of this Agreement that is executed by a party and transmitted
by that party to the other party by facsimile or email shall be binding on the
signatory to the same extent as a copy hereof containing the signatory's
original signature.

 

6.5           Attorneys' Fees. If any action is commenced to construe this
Agreement or to enforce any of the rights and duties created herein, then the
party prevailing in that action shall be entitled to recover its reasonable
costs and attorneys' fees in that action, as well as all reasonable costs and
fees of enforcing any judgment entered therein.

 

6.6           Governing Law; Consent to Jurisdiction; Certain Waivers. This
Agreement shall be construed in accordance with and governed by the internal
laws (without reference to choice or conflict of laws) of the State of Kansas.
Owner and the Company each hereby (a) consents to the jurisdiction of any state
or federal court located within the State of Kansas, (b) agrees that except as
otherwise contemplated with respect to any interpleader action initiated by
Escrow Agent pursuant to Section 2.4, above, the exclusive venue for any action
arising hereunder shall be in any state or federal court located within the
State of Kansas, (c) irrevocably waives any objection that it may have based on
improper venue or forum non conveniens to the conduct of any such action or
proceeding in any such court, and (d) consents to the service of process upon
such party made in any one or more of the manners in which notices are permitted
pursuant to Section 6.1, above. Nothing contained in this Section 6.6 shall
affect the right of any party to serve legal process on the other party in any
other manner permitted by law. The parties hereto waive all rights to a jury
trial in connection with actions arising UNDER this Agreement.

 

 

 

 

6.7           Arbitration. Except for any action seeking the exercise of the
injunctive or other equitable powers of a court of competent jurisdiction, all
disputes arising under or in connection with this Agreement shall be resolved by
binding arbitration before a single arbitrator under the rules then obtaining of
the American Arbitration Association. The arbitration shall be held in Kansas
City, Kansas. The decision of the arbitrator shall be final and binding, and
judgment thereon may be entered in a court of competent jurisdiction. The
decision of the arbitrator shall be final and binding, and judgment thereon may
be entered in a court of competent jurisdiction. The arbitrator, in his or her
discretion, may award to the prevailing party the costs and fees of the
arbitration.

 

6.8           Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective heirs, successors and
assigns, provided that Owner may not delegate Owner's duties hereunder except
with the prior written consent of the Company, which may be withheld,
conditioned or delayed in the sole discretion of the Company.

 

6.9           Severability. If any provision of this Agreement is for any reason
found to be ineffective, unenforceable, or illegal by any court having
jurisdiction, such condition shall not affect the validity or enforceability of
any of the remaining portions hereof, unless it deprives any party hereto of any
material right or license held by such party under this Agreement. The parties
shall negotiate in good faith to replace any such ineffective, unenforceable or
illegal provisions as soon as is practicable, and the substituted provision
shall, as closely as possible, have the same economic effect as the eliminated
provision.

 

6.10         Waiver. No waiver of any term, provision or condition of this
Agreement, the breach or default thereof, by conduct or otherwise, in one or
more instances shall be deemed to be either a continuing waiver or a waiver of a
subsequent breach or default of any such term, provision or condition of this
Agreement. The failure of any party hereto to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

6.11         Construction. This Agreement is the result of negotiations between
the parties and neither of the parties entering into this Agreement has acted
under any duress or compulsion, whether legal, economic or otherwise. The
parties hereby waive the application of any rule of law that ambiguous or
conflicting terms or provisions should be construed against the party who (or
whose attorney) prepared this Agreement or any earlier draft of the same. In
this Agreement, the word "Person" includes any individual, company, trust or
other legal entity of any kind, and the word "include(s)" means "include(s),
without limitation," and the word "including" means "including, but not limited
to." Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular and the singular the plural. Unless otherwise
expressly indicated herein, the words "hereof," "hereunder," and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to "Section" herein shall refer to
the sections and paragraphs of this Agreement unless specifically stated
otherwise. The section and other headings, if any, contained in this Agreement
are inserted for convenience of reference only, and they neither form a part of
this Agreement nor are they to be used in the construction or interpretation of
this Agreement.

 

In Witness Whereof, the parties hereto have executed this Share Option
Agreement, effective as of the Effective Date.

 

 

 

 

"Company:"   "Owner:"       EnerJex Resources, Inc., a Nevada corporation  
Enutroff, LLC, a Nevada limited liability     company

 

By     By:     Robert G. Watson, Jr., Chief Executive Officer     James D.
Loeffelbein, Manager

 

      Date   Date

 

Address, Facsimile No. & Email for Notices:   Address, Facsimile No. & Email for
Notices:       EnerJex Resources, Inc.   10380 W 179th Street 4040 Broadway,
Suite 508   Bucyrus, KS  66013 San Antonio, TX  78209    

 

Facsimile: _________________________________   Facsimile:
_________________________________ Telephone: (210) 451-5545   Telephone: (913)
232-3687 Email:     rwatson@enerjexresources.com   Email:   
jimloeffelbein@gmail.com

 

    “Member:”                   James D. Loeffelbein Date             Address,
Facsimile No. & Email for Notices:           10380 W 179th Street     Bucyrus,
KS  66013           Facsimile: _________________________________     Telephone:
(913) 232-3687     Email:       jimloeffelbein@gmail.com

 

 

 